Citation Nr: 0306304	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
right foot fracture residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1978 to December 
1980, from September 1986 to March 1987, and from December 
1990 to September 1991.

This appeal arises from a February 1992 rating action that 
granted service connection for right foot fracture residuals 
and assigned an initial noncompensable rating from September 
1991.  A Notice of Disagreement with the initial 
noncompensable rating was received in March 1992; inasmuch as 
this claim involves disagreement with the initial rating 
assigned, the Board of Veterans Appeals (Board) has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App.  119, 126 (1999).  A Statement of the Case (SOC) 
was issued in April 1992, and a Substantive Appeal was 
received in September 1992.

In February 1993, the veteran testified at a Board hearing at 
the RO; a transcript of the hearing is of record.  In October 
1993, the Board remanded this case to the RO for further 
development of the evidence and for due process development.  
A Supplemental SOC (SSOC) was issued in January 1996.  In 
November 1996, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.

In October 1997, the RO increased the initial rating for the 
veteran's right foot fracture residuals from 0 percent to 10 
percent from September 1991; hence, the matter of an initial 
rating in excess of 10 percent remains for appellate 
consideration.  In August 1998, the Board again remanded this 
case to the RO for further development.  As indicated in the 
March 1999 SSOC, the RO continued the denial of a rating in 
excess of 10 percent.

In June 2001, the Board remanded this case to the RO to 
afford the veteran a requested Board hearing at the RO.  By 
letter of October 2001, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in November.  The veteran failed to report for the 
hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  Since the September 6, 1991 effective date of the 
grant of service connection, the veteran's right foot 
fracture residuals have included clinical findings of some 
foot tenderness and metatarsalgia, normal arches and gait, 
and no instability or arthritis; he has complained of pain 
on standing and walking which are somewhat relieved by 
orthotics and medications.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned for right foot 
fracture residuals was proper, the criteria for a higher 
initial rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321 and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5283, 5284 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the February 1992 rating action, the April 1992 SOC, the 
October 1993 Board remand, the November 1994 and March 1995 
letters from the RO, the January 1996 SSOC, the November 1996 
Board remand, the December 1996 and September 1997 letters 
from the RO, the October 1997 SSOC, the August 1998 Board 
remand, the August 1998 letter from the RO, the March 1999 
SSOC, the June 2001 Board remand, and the March 2003 letter 
from the RO, the veteran was variously notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO and the 
Board variously and specifically informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from the veteran; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO letters and the Board remands 
also variously notified the veteran that VA needed him to 
furnish the name and address of any medical provider, the 
time frame covered by the records, and the condition for 
which he was treated, and that VA would request such records 
on his behalf if he signed a release authorizing VA to 
request them.  The veteran has been variously notified by the 
RO that he could help with his claims by informing VA of any 
additional information or evidence that he wanted VA to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The August 1998 RO letter to the 
veteran specifically requested him to furnish any additional 
pertinent medical evidence that the RO did not have, either 
by signing releases authorizing the VA to obtain it or 
contacting the medical provider himself and obtaining it.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has, to 
the extent possible, been accomplished.  The RO, both on its 
own initiative and pursuant to the Board's remands, has made 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The RO has 
obtained extensive service and VA medical records of 
treatment and evaluation of the veteran, and they have been 
associated with the claims file.  In a December 1994 
statement, the veteran stated that he had received treatment 
for his right foot only from VA medical providers, and he has 
not indicated treatment by any non-VA medical providers to 
date.  He was afforded comprehensive VA examinations in 
December 1991, August 1995, September 1997, and November 
1998.  The veteran was offered an opportunity to testify at a 
requested Board hearing in November 2001, but he failed to 
report for the hearing.  Significantly, the veteran has not 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Analysis

Historically, by rating action of February 1992, the RO 
granted service connection, and assigned an initial 
noncompensable rating under Diagnostic Code (DC) 5284   for 
right foot fracture residuals from September 6, 1991.  In 
October 1991, the RO granted an initial rating of 10 percent 
for right foot fracture residuals from September 1991.  

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          two ratings apply 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
Fenderson decision noted an important distinction with 
respect to an appeal involving a veteran's disagreement with 
an initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson, 12 Vet. App. at 126.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran's right foot fracture residuals 
have been rated under DC 5284.  Under those rating criteria, 
moderate residuals of foot injuries warrant a      10 percent 
rating.  A 20 percent rating requires moderately-severe 
residuals.  A 30 percent rating requires severe residuals.  A 
40 percent rating requires that the residuals be so severe as 
to result in actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 10 
percent for right foot fracture residuals is not warranted at 
any time since the effective date of the grant of service 
connection for that condition.  

Historically, 1991 service medical records show that in March 
the veteran sustained a medial cuneiform non-displaced 
fracture of the right foot.  The cast was removed in May, and 
there was no swelling.  August X-rays revealed a healed 
fracture of the right proximal 3rd metatarsal.    

Post-service October 1991 VA X-rays of the right foot 
revealed no evidence of recent fracture.  Although the 
veteran complained of throbbing pain on the top of the right 
foot on December 1991 VA examination, that examination showed 
normal objective clinical findings pertaining to the right 
foot.  The veteran's balance, propulsion, and gait were 
normal, and he could stand on the right foot and heels and 
toes unaided.  Right foot X-rays revealed no bony 
abnormality.  The Board finds that these benign clinical 
findings reflect no more than moderate right foot fracture 
residuals.  

April 1992 VA outpatient records noted the veteran's 
complaints of persistent right foot pain, and the assessment 
was metatarsophalangeal synovitis.  In June, he reported some 
relief from shoe modification.  Examination showed diffuse 
pain beneath the right metatarsal heads, and pain on range of 
motion of the 2nd through 4th metatarsophalangeal joints, but 
no instability of those joints.  The impression was 
metatarsalgia/metatarsophalangeal synovitis.  Treatment with 
orthotics and medication in October gave some relief.  The 
assessment was some improvement of metatarsalgia with 
conservative treatment.  On examination of the right foot in 
February 1993, the dorsal mid-foot was tender, but there was 
no point tenderness.  The 1st and 2nd plantar metatarsals were 
tender.  However, the arches were normal, there was full 
ankle range of motion, and gait was within normal limits.  
The impression was status post 1st cuneiform fracture with 
metatarsalgia.  On right foot examination in June, the 1st 
tarsal-metatarsal joint was tender, with mild swelling.  The 
impression was 1st metatarsal cuneiform sprain.  On September 
orthopedic evaluation, the veteran reported only occasional 
right foot pain that, significantly, did not interfere with 
his activities of daily living and sports.  Current 
examination showed full range of motion of the ankle and foot 
and only minimal tenderness of the dorso-medial aspect of the 
foot, with no swelling or point tenderness.

Although the veteran complained of inability to stand for 
prolonged periods on August 1995 VA examination, and the 
examiner reviewed the history of the veteran's right foot 
disability, there were no objective findings pertaining to 
the foot on examination.  Standing, squatting, supination, 
pronation, rising on heels and toes, gait, and general right 
foot function all appeared normal, and there was no 
deformity.  The Board finds that these benign clinical 
findings again reflect no more than moderate right foot 
fracture residuals.  Right right foot X-rays revealed hallux 
valgus and hammertoe deformities; however, the Board notes 
that the veteran is not service connected for such foot 
disorders, and thus they may not be considered in evaluating 
his service-connected right foot fracture residuals.       

The veteran complained of intermittent metatarsal area pain 
and impaired walking on September 1997 VA examination, but, 
significantly, the current examination showed no positive 
findings other than mild hammertoes and hallux valgus, for 
which, as noted above, the veteran is not service connected.  
The examiner noted that the veteran's posture and gait were 
unimpaired, and right foot X-rays were negative.  After 
reviewing the claims file, he concluded that the veteran had 
only slight functional impairment of the right foot.  The 
Board finds that these medical findings also reflect no more 
than moderate right foot fracture residuals under DC 5284.

Although the veteran complained of continuing right foot 
pain, especially in damp weather, on November 1998 VA 
examination, he walked without a limp on current examination, 
and there was no swelling of the right foot or ankle.  He 
complained of some foot pain with inversion of the right 
foot, but this was without stress on the 1st tarso-metatarsal 
joint.  1st tarso-metatarsal motion was equal and not 
painful, and 2nd tarso-metatarsal movement was minimal but 
not painful.  The examiner reviewed 1991, 1995, and 1997 
right foot X-rays and noted that they showed no evidence of 
fracture, no distortion of the tarso-metatarsal joints of the 
cuneiform bones, and no degenerative changes.  He concluded 
that no residuals of the veteran's 1991 injury could be found 
by physical examination or X-rays.  

The Board finds that these benign clinical findings reflect 
no more than moderate overall foot disability under DC 5284, 
even when functional loss due to pain and other factors, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, is 
considered.  There have been no medical findings of weakened 
movement, excess fatigability, or incoordination associated 
with that disability.  Although the veteran has complained of 
experiencing foot pain with standing and walking, the Board 
notes that he has both service-connected (right foot fracture 
residuals) and non-service-connected (hammertoes and hallux 
valgus) disabilities also affecting his right foot.  Even if 
the Board were to attribute at least some of his complaints 
of pain to the service-connected disability under 
consideration (see Mittleider v. West, 11 Vet. App. 181 
(1998)), the Board notes that, given the minimal clinical 
findings of objective disability, it appears that any 
functional loss due to pain from the service-connected right 
foot fracture residuals, to include metatarsalgia, is 
contemplated in the 10 percent rating currently assigned that 
disorder.  In other words, there is no basis for the Board to 
find that, even during flare-ups of pain and with repeated 
activity, the veteran's pain is so disabling as to warrant 
assignment of the next higher evaluation under DC 5284.   

Furthermore, the Board finds no basis for assignment of a 
higher initial evaluation for right foot fracture residuals 
under any other potentially applicable DC.  In this regard, 
the Board notes that the maximum rating available under DC 
5279 for metatarsalgia is 10 percent.  In the absence of 
medical evidence of, or disability comparable to, flatfoot, 
weak foot, claw foot, or malunion or nonunion of the tarsal 
or metatarsal bones, DCs 5276, 5277, 5278 or 5283, 
respectively, provide no basis for a higher evaluation.  
There is no other DC pursuant to which to evaluate the 
veteran's right foot disability. 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the right foot fracture residuals have reflected so 
exceptional or unusual a disability picture as to meet the 
criteria for invoking the procedures for assignment of any 
higher initial evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  On the November 1998 
VA examination, the doctor noted that the veteran had lost no 
time in the past year from his job as a subway conductor, or 
as a truck driver in the state National Guard, as a result of 
his right foot fracture residuals.  Moreover, the right foot 
fracture residuals are not shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to undertake the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for right foot 
fracture residuals must be denied.  As the          10 
percent rating assigned for that disability represents the 
greatest degree of impairment shown since the effective date 
of the grant of service connection, there is no basis for a 
staged rating pursuant to Fenderson.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,, 1 Vet. App. at 
55-57 (1990).


ORDER

An initial rating in excess of 10 percent for right foot 
fracture residuals is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

